                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

DEMARCUS A. GRESHAM,             :
                                 :
           Plaintiff,            :
      VS.                        :
                                 :               NO. 5:18-CV-360-MTT-MSH
VALDOSTA STATE PRISON, et al., :
                                 :
           Defendants.           :
________________________________ :

                                        ORDER

       Pro se Plaintiff Demarcus A. Gresham, an inmate presently incarcerated at the

Georgia State Prison in Reidsville, Georgia, filed a document that was construed as a civil

rights complaint seeking relief pursuant to 42 U.S.C. § 1983. On November 5, 2018,

Plaintiff was ordered to submit a proper motion for leave to proceed in forma pauperis and

to refile his original Complaint on the Court’s standard § 1983 form. Plaintiff was given

twenty-one (21) days to comply, and he was warned that the failure to fully and timely

comply could result in the dismissal of his Complaint. Order, Nov. 5, 2018, ECF No. 6.

       The time for compliance passed without a response from Plaintiff. Plaintiff was

thus ordered to respond and show cause why his lawsuit should not be dismissed for failing

to comply with the Court’s orders and instructions. Plaintiff was again given twenty-one

(21) days to comply, and he was warned that failure to respond to the Court’s order would

result in the dismissal of his Complaint. Order, Jan. 9, 2019, ECF No. 7.

       The time for compliance has again passed without a response from Plaintiff.

Because Plaintiff has failed to comply with the Court's instructions and orders and
otherwise failed to diligently prosecute his claims, Plaintiff’s Complaint shall be

DISMISSED without prejudice. See Fed. R. Civ. P. 41; see also Brown v. Tallahassee

Police Dep't, 205 F. App'x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss

an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”) (citing Lopez v. Aransas Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th

Cir.1978)). 1

       SO ORDERED, this 14th day of February, 2019.

                                           S/Marc T. Treadwell_____
                                           MARC T. TREADWELL, JUDGE
                                           UNITED STATES DISTRICT COURT




1
 It is unclear whether the statute of limitations could bar the refiling of any of Plaintiff’s
claims. “[W]here a dismissal without prejudice has the effect of precluding the plaintiff
from re-filing his claim due to the running of the statute of limitations, it is tantamount to
a dismissal with prejudice.” Stephenson v. Doe, 554 F. App’x 835, 837 (11th Cir. 2014)
(citing Justice v. United States, 6 F.3d 1474, 1482 n.15 (11th Cir. 1993)). If this dismissal
is effectively with prejudice, dismissal is nonetheless appropriate because “a clear record
of delay or willful misconduct exists, and . . . lesser sanctions are inadequate to correct
such conduct.” Stephenson, 554 F. App’x at 837 (citations omitted). The Court ordered
plaintiff to comply with its orders and instructions on multiple occasions and specifically
warned Plaintiff each time that failure to comply would result in dismissal of this action.
Thus, even though this dismissal is intended to be without prejudice, dismissal with
prejudice would also be appropriate. See Hickman v. Hickman, 563 F. App’x 742, 744
(11th Cir. 2014) (per curiam) (upholding sua sponte dismissal with prejudice for failure to
properly respond to the district court’s order); Eades v. Ala. Dep’t of Human Res., 298 F.
App’x 862, 864 (11th Cir. 2008) (per curiam) (same).

                                              2
